—Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion to suppress the showup identification of defendant by the victim. Defendant was apprehended within 200 yards of the crime scene, and the police conducted the showup within 10 minutes of the crime. Although defendant was identified while wearing handcuffs and in the custody of police officers, the evidence supports the court’s determination that the identification procedure was not unduly suggestive (see, People v Tobias, 273 AD2d 925; People v Sanabria, 266 AD2d 41, lv denied 94 NY2d 884). The court properly denied defendant’s Batson challenge to the prosecutor’s exercise of a peremptory challenge to a black prospective juror. The prosecutor provided a race-neutral explanation for excluding the prospective juror, and there is no reason to disturb the court’s determination that the explanation was not pretextual (see, People v Wint, 237 AD2d 195, 197-198, lv denied 89 NY2d 1103). Finally, we reject the contention of defendant that he was denied a fair trial as a result of cumulative error. (Appeal from Judgment of Onondaga County Court, Fahey, J. — Robbery, 1st Degree.) Present — Hayes, J. P., Scudder, Kehoe and Lawton, JJ.